Citation Nr: 0106254	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  96-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for pulmonary 
disability based on periods of active duty from September 
1967 to August 1968, from May to June 1969, and from October 
1969 to November 1970.

2.  Entitlement to service connection for pulmonary 
disability based on periods of active duty from December 1990 
to April 1991 and from May to September 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1968, from May to June 1969, from October 1969 to 
November 1970, from December 1990 to April 1991, and from May 
to September 1993; he had service in the Persian Gulf.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in September 1999 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, for additional 
development, including de novo adjudication of the issue of 
entitlement to service connection for pulmonary disability 
based on periods of active duty from December 1990 to April 
1991 and from May to September 1993.  This action was 
required because, as noted in the September 1999 remand, the 
prior unappealed denials of service connection for pulmonary 
disability in January 1969 and June 1989 did not cover the 
veteran's military service after June 1989.  A September 2000 
rating decision denied entitlement to service connection for 
pulmonary disability based on periods of active duty from 
December 1990 to April 1991 and from May to September 1993 on 
a de novo basis and the veteran was notified of this action 
in October 2000.  This case was returned to the Board in 
December 2000.


FINDINGS OF FACT

1.  Service connection was denied for pulmonary disability, 
based on periods of active duty from September 1967 to August 
1968, from May to June 1969, and from October 1969 to 
November 1970, in an unappealed rating decision dated in 
January 1969; an unappealed rating decision in June 1989 
continued the January 1969 denial.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the June 1989 rating 
decision.

3.  All available evidence necessary for an equitable 
disposition of the service connection issue on appeal has 
been obtained.

4.  The veteran does not have a chronic pulmonary disability.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for pulmonary disability based on 
periods of active duty from September 1967 to August 1968, 
from May to June 1969, and from October 1969 to November 1970 
has not been received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

2.  Pulmonary disability was not incurred in or aggravated by 
periods of active duty from December 1990 to April 1991 and 
from May to September 1993.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service (or during any applicable 
presumptive period) is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

Service connection was denied for pulmonary disability in an 
unappealed rating decision dated in January 1969, and the 
denial was continued by an unappealed rating decision dated 
in June 1989.

Evidence on file at the time of the June 1989 rating decision 
consisted of the veteran's service medical records through 
November 1970 and private treatment records dated from May 
1980 to February 1989.

The veteran did not have any pulmonary problem on his 
November 1967 medical history report, and his respiratory 
system was normal on physical examination in November 1967.  
According to a Medical Board report dated in July 1968, the 
veteran was admitted to the sick list in May 1968 with a 
diagnosis of pneumonia.  He gave a history of asthma as a 
child and of an episode of pneumonia and bronchitis in 1967.  
He said that he had felt relatively well until three days 
prior to admission when he developed a cough productive of 
yellow sputum, dizzy spells, sore throat, headache, chills, 
fever, and right anterior burning chest pain.  The diagnosis 
was chronic bronchitis, existing prior to service entrance.  
It was recommended that the veteran be discharged from 
service because of chronic bronchitis and peptic ulcer 
disease, both of which were noted to have existed prior to 
service entrance.  
May 1969 medical history and physical examination reports do 
not contain any respiratory complaints or respiratory 
disability.  The veteran appeared before a Medical Board on 
June 20, 1969, and was found not to meet the minimum physical 
standards for enlistment because of peptic ulcer disease and 
bronchitis; it was recommended that he be discharged because 
of erroneous enlistment.  The Medical Board concluded that 
the veteran's disabilities had existed prior to service and 
had not been aggravated by service.  Examinations in December 
1971, April 1975, August 1976, April 1977, February 1981, 
December 1984, June 1985, and October 1986 were within normal 
limits.

Private treatment records dated from May 1980 to February 
1989 reveal that the veteran's chest was normal on X-ray 
studies in May 1980 and March 1982.  He complained in March 
1984 of chest pain and pressure with numbness of the left 
arm, shortness of breath, and diaphoresis.  On physical 
examination, his chest was clear to auscultation, with no 
rales or rhonchi; the impression was chest pain of unknown 
etiology.  The veteran complained in January 1985 of a three 
day history of coughing of yellow sputum; physical 
examination of the lungs revealed left lower lobe rales.  The 
impression was probable left lower lobe pneumonitis/viral 
syndrome and X-rays were requested.  Chest X-rays in February 
1985 did not show any significant abnormal findings.

Evidence received by VA after the June 1989 rating decision 
consists of a service medical record dated in September 1970, 
service medical records dated after 1989, a December 1995 VA 
outpatient record, and an April 1996 statement from Kazys 
Narscius, M.D.  

The veteran noted a chronic cough on a September 1970 medical 
history report; it was also noted on this report that the 
veteran had not had any illness during service.  The 
veteran's respiratory system was normal on physical 
examination in September 1970.  Service examination in March 
1991 was within normal limits.  On a July 1993 medical 
history report, the veteran complained of shortness of breath 
and decreased exercise tolerance; it was noted that he 
smoked.  The veteran did not complain of respiratory 
disability on an August 1994 medical history report, and his 
respiratory system was normal on examination in August 1994.  
A VA outpatient report dated in December 1995 reveals 
complaints of a cough productive of yellow sputum; scattered 
rhonchi were found on examination.  The assessment was rule 
out pneumonia.  According to the April 1996 statement from 
Dr. Narscius, the veteran had been treated since early April 
for bronchitis, which had resolved.  X-rays that accompanied 
Dr. Narscius' statement showed chronic appearing markings in 
the left lower lung and bilateral pleural thickening.

The evidence added to the record after June 1989 includes no 
competent evidence that the veteran currently has chronic 
pulmonary disability due to service.  Although the veteran 
indicated on examination in September 1970 that he had a 
chronic cough, it was noted that he not had any illness 
during service, and physical examination was normal.  X-ray 
studies in the 1980's were all within normal limits.  
Moreover, it was reported by Dr. Narscius in April 1996 that 
the veteran's bronchitis had resolved, with no notation of 
chronic bronchitis.  Therefore, the evidence added to the 
record is not so significant by itself or when considered in 
the context of the evidence previously of record.  
Consequently, the claim for service connection for service 
connection for pulmonary disability based on periods of 
active duty from September 1967 to August 1968, from May to 
June 1969, and from October 1969 to November 1970, has not 
been reopened.

Service Connection

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim for service connection for pulmonary disability based 
on periods of active duty from December 1990 to April 1991 
and from May to September 1993.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for his 
claimed pulmonary disability and that he has been requested 
to provide information concerning potential sources of 
medical evidence pertaining to treatment for the claimed 
disability.  In sum, the facts relevant to this claim have 
been properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  

Service medical records after June 1989 reveal, as noted 
above, that the veteran did not complain of pulmonary 
disability on a March 1991 medical history report, and his 
pulmonary system was normal on examination in March 1991.  He 
noted on a July 1993 medical history report that he had 
shortness of breath and decreased exercise tolerance and that 
he got winded easily; it was reported that he smoked.  There 
were no pertinent complaints on an August 1994 medical 
history report, and his lungs and chest were normal on 
physical examination in August 1994.  The December 1995 VA 
outpatient record and the evidence from Dr. Narscius are also 
as noted above.

The evidence does not show that the veteran currently has a 
chronic pulmonary disability either incurred in or aggravated 
by his active duty from December 1990 to April 1991 or from 
May to September 1993.  No pulmonary disability was diagnosed 
on examinations in March 1991 and August 1994, and Dr. 
Narscius determined in April 1996 that the veteran's 
bronchitis had resolved.  Consequently, the Board must 
conclude that service connection is not warranted for 
pulmonary disability based on periods of active duty from 
December 1990 to April 1991 and from May to September 1993.  


ORDER

New and material evidence not having been submitted, 
reopening of the veteran's claim for service connection for 
respiratory disability based on periods of active duty from 
September 1967 to August 1968, from May to June 1969, and 
from October 1969 to November 1970 is denied.

Service connection for pulmonary disability based on periods 
of active duty from December 1990 to April 1991 and from May 
to September 1993 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



